The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/27/19 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Objections
3.	Claims 3, 14 are objected to because of the following informalities:  please provide antecedent basis for “the occipitoparietal region”.  Appropriate correction is required.

Allowable Subject Matter
4.	Claims 2, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The entry in DiLorenzo is through the temporal rather than the occipitoparietal region.


Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-2, 4-13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over DiLorenzo (US 2007/0161919).
DiLorenzo discloses a method for delivering a fluid to a brain of a subject by inserting at least one intraparenchymal catheter 7 into a target area of the brain using a posterior to anterior approach [0025, 0454—drug delivery], Figs. 45, 51, 52.  The target volume is at least one of the putamen, globus pallidus, and the head of the caudate nucleus [0201] (therapy can be electrical implanted stimulation 
The catheter 7 of DiLorenzo (neurological control system 999) is shown in Fig. 45 implanted in the temporal lobe using a posterior to anterior approach along a trajectory through the optic radiation, lateral to the posterior horn of the lateral ventricle (Fig. 4)[0427].  
With reference to Claims 6, 8, 9, 17, 20, 21: DiLorenzo teaches that the multiplicity of components or multiplicity of entire systems may be implanted unilaterally or bilaterally without departing from the present invention [0427].  Further, with a posterior to anterior insertion into the brain, a general anesthetic and a prone position is assumed.
The method of DiLorenzo is used in treating a neurodegenerative disorder [0015,0025] such as Parkinson’s Disease [0003,0005].
DiLorenzo teaches intraparenchymal delivery of drug or other agents [0454], satisfying the limitations of Claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEANNA K HALL/         Primary Examiner, Art Unit 3783